Title: To George Washington from James McHenry, 25 February 1797
From: McHenry, James
To: Washington, George


                        
                            Sir, 
                            War Office, February 25. 1797
                        
                        The following facts and results are respectfully suggested for consideration.
                        1. The military establishment is deficient in its
                            complement of men. Besides,
                        2d There are 806 Soldiers whose times of service will
                            expire in the course of the year 1797 and who must be replaced by inlistments.
                        3. The two Companies of Dragoons consist of One hundred
                            and twenty six non commissioned Officers and privates.
                        4. Of these dragoons the period of inlistment of Ten
                            only will expire during the present Year.
                        5. Agreeably to the contract of inlistment and existing
                            law, these dragoons when not wanted as such, are obliged to serve as foot.
                        6. According to the Bill entitled "A Bill to alter and
                            amend an Act intituled ‘An Act to ascertain and fix the military establishment of the United
                            States’" the Men composing these two companies will be out of service or discharged the
                            moment it shall pass into a law.
                        7. By thus discharging them, the United States will lose
                            their services for the residue of their terms of inlistment and two thousand and sixteen
                            dollars the amount of the bounty which it will require to inlist an equal number of men.
                        8. It is not provided in the Bill that they shall
                            receive pay after the time assigned for their discharge; of course, as it may be two months
                            before they can receive orders to disband, they must be deprived of pay for the period
                            between the passing of the law and their discharge unless Congress shall authorize it by a
                            future act.
                        These facts would appear to indicate the propriety of a revision of the Bill
                            for the purpose at least of altering it so, as to enable the President to incorporate the
                            dragoons with the Infantry on the dismission of their Officers and that the United States
                            may not be deprived of the time they have yet to serve.
                        But there are other facts deserving of attention.
                        The frontier of Georgia bordering on the Creeks, requires for its protection in
                            times of peace two or three Companies of cavalry or mounted militia: at least such has been
                            the opinion of successive Governors of that State and such the pressure of information upon
                            the Executive as have obliged it to authorize this species of defence. See the annexed
                            letters from Governors of Georgia of the dates 19. February—April 1. and August 5. 1794.
                            January 30. April 16. and August 15 1795. March 14 and 23 September 1796 and extract of a
                            letter from the late Major General Wayne dated the 29 August 1796.
                        The expence of the militia horse which have been authorized and employed on the
                            Georgia Indian frontier from June 1794 to September 1796. averages forty seven thousand six
                            hundred and fifty two dollars per annum, a sum exceeding the cost of two companies of
                            dragoons for the same period of time.
                        The expence of a troop of Militia horse as will appear by the annexed estimate,
                            is twenty three thousand and fifty five dollars per Annum, that of a company of Dragoons on
                            the establishment twenty two thousand two hundred and twelve dollars.
                        Should the two Companies of Dragoons answer the same purposes as the Militia
                            horse heretofore employed (and there can be no doubt but that they will answer an infinitely
                            better) there would be a saving to the United States of three thousand two hundred and twenty
                            eight dollars ⅌ annum, by substituting them in their place.
                        The Creeks commit thefts on the frontier settlers, or make their predatory
                            irruptions on horseback, consequently cannot be pursued to advantage by other than horsemen,
                            or their approach announced to the Inhabitants or garrisons speedily as by horsemen.
                        The troops in Garrisons or forts may overawe the Creek nation generally, and
                            thus preserve a kind of peace; but the intervals between posts in that comparatively open
                            Country can be guarded from their banditti by horsemen only.
                        Exclusive of these permanent occasions for horse, there are particular reasons
                            why they should not be disbanded at this juncture.
                        The Commissioners who are to run the boundary lines between the United States
                            and the Creek, Cherokee and Chickasaw Nations cannot proceed without an escort of horse. A
                            Company of Dragoons now serving on the frontiers of Georgia have in consequence been ordered
                            upon that duty. If these are to be disbanded, that work must be dropt or suspended till
                            Militia Cavalry can be substituted.
                        But the dragoons are necessary on another account. Some parts of the frontiers
                            of Georgia and Tennessee are in a very irritable state, and the number of Intruders on
                            Indian land daily increasing for want of a proper force to prevent it. The intruders on the
                            Cherokee lands alone are estimated at five hundred families. Militia horsemen drawn from the
                            frontiers are not the best adopted to obviate further intrusions, or concur efficaciously in
                            operations to dissipate present settlements.
                        Whether any or all of these considerations are of sufficient weight to render
                            it proper to return the Bill for revision is respectfully submitted.
                        Should it be returned the annexed form of a Message has been prepared for
                            deliberation.
                        
                            James McHenry
                            
                    